Citation Nr: 1222303	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA),  Regional Office (RO), in St. Petersburg, Florida.

In March 2008, the Veteran had been scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided.  However, the Veteran failed to appear for the hearing. 

This matter was previously before the Board in July 2009 and March 2011 at which time it was remanded for additional development.  In July 2009, the Board directed that the Veteran be provided with a new VA psychiatric examination to evaluate the severity of his PTSD.  When the matter returned to the Board in March 2011, after of a review of the record, it was determined that there were outstanding VA medical treatment records that needed to be associated with the claims file.  A review of the claims file reveals that the requested development has been completed, and there is no action required for compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Throughout the entire period under appeal (since effective date of the award for service connection), the Veteran's PTSD has been manifested by symptoms of depressed mood, intrusive thoughts, sleep impairment, irritability, anger management, panic attacks, obsessive rituals, anxiety, and avoidance behavior, that more closely approximates difficulty in maintaining effective work and familial relationships.   


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.304, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2005, April 2006, and March 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As this is an appeal arising from an initial grant of service connection; and as notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41 to 50 indicates the examinee has serious symptoms or serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks a higher initial disability rating for his PTSD.  A review of the record shows that his PTSD has been evaluated twice by VA and once by a private psychologist, and he has sought mental health treatment throughout the entire period under appeal.  

VA treatment records show that the Veteran first sought mental health treatment in June 2005.  The report of a June 2005 initial VA mental health assessment report shows that the Veteran complained of recurrent nightmares, flashbacks, and intrusive thoughts, social withdrawal, depressed mood, generalized anxiety, difficulty concentrating, insomnia, and irritability.  A diagnosis of PTSD was given and the Veteran received a GAF scaled score of 60. 

The Veteran was first evaluated by VA in November 2005 in conjunction with his claim for service connection for PTSD.  In that examination report, the examiner noted that the Veteran complained of depressed mood, irritability, anger management, poor concentration, feeling anxious, sleep impairment, recurrent nightmares, and flashbacks.  It was noted that the Veteran receives psychiatric treatment and he attends anger management counseling.  He denied being hospitalized for mental health reasons.  The Veteran reported that he has been employed as a heavy equipment operator for the preceding 27 years.  He reported that he did "well at work" although he would yell at his co-workers "very often."  Reportedly, his co-workers and supervisors understand that he was frequently irritable and angry.  He also reported that he had been married four times, and he describes his relationship with his current wife as "she does her thing and I do mine."  The Veteran had five friends with whom he socialized, but he avoided crowds, people in uniforms and wood areas because they bring back memories of Vietnam.    

Mental status examination revealed that the Veteran had appropriate dress and behavior during the examination.  He made good eye contact and his speech and thought process were goal directed.  His affect was irritable and agitated when he described his symptoms.  He described his mood as "I don't want to be here," and he reported feeling depressed "all the time."   There was no evidence of any psychomotor abnormalities, memory defects, psychosis, or obsessive compulsive behavior.  He denied any current homicidal or suicidal ideations, although he reported a past unsuccessful attempt to harm himself by getting hit by a train in the 1980s (but he was unable get in front of the train).  He described experiencing feelings of panic when he is in a stressful situation.  The diagnosis was chronic PTSD, causing him significant mental health impairment.  A GAF scaled score of 65 was assigned.  The VA examiner noted that despite the Veteran's frequent agitation and angry problems at work, he had retained his employment for over 27 years because of his coworkers and supervisors are understanding.  It was also noted that the Veteran continues to have a good relationship with five friends and his wife.

The Veteran submitted the report of a February 2006 private psychiatric evaluation which shows his PTSD disability was manifested by significant problems with anger, depression, anxiety and lack of trust.  It was noted that the Veteran was having difficulty at work due to impulsivity, poor interpersonal relationships and anger reactions.  He blamed himself for the failure of his three previous marriages because of his difficulties with hostility and lack of trust.  He denied having a close relationship with any of his three children, but he finds he has strong support from his religious faith support system.  

VA treatment records show that the Veteran continued to seek mental health treatment and he was assigned a GAF scaled score between 45 and 50 throughout this period. 

The Veteran was afforded a second VA psychiatric examination in November 2009. In that examination report, the VA examiner noted that the Veteran received VA mental health counseling once every six months and he takes antidepressant medication, which he has not taken consistently due to his lack of understanding that his medication was prescribed for daily use and not on an "as needed" basis.  The Veteran reported that he had been married to his current wife for the past eight years and he described their relationship as platonic, where they were "like best friends."  He denied any contact with his three children.  He also denied participating in any social activities, but he reports having a few friends at work.  The Veteran was currently employed as a heavy equipment operator, and he missed approximately two weeks of work last year because he wanted to be alone and was unable to deal with people.  He reported occasional conflicts with his supervisor because of his irritability.  Reportedly, he would rarely leave his house when not working, and he would spend most of his leisure time watching television.  He denied any history of suicide attempts or episodes of violence.  

Mental status examination revealed that the Veteran was oriented, appropriately dressed and groomed and he maintained good eye throughout the exam.  Affect and mood were anxious and irritable.  Communication and speech were within normal limits.  The Veteran reported a positive history of sleep impairment with nightmares three to four times a week.  He reported experiencing occasional auditory and visual hallucinations and experiencing panic attacks two to three times a month.  He demonstrated some obsessive-compulsive behavior when he described his insistence that belongings must be in their place and that his being on-time for appointments.  The VA examiner observed that the Veteran arrived several hours prior to his scheduled examination time so that he would not be late.  There was no evidence of memory impairment or impaired judgment and insight, and the Veteran's impulse control was evaluated as normal.  

The November 2009 VA examiner confirmed a diagnosis of PTSD and assigned a GAF scaled score of 60.  The examiner opined that the Veteran's PTSD disability continues to contribute to his social isolation and lack of desire for once-pleasurable activities.   It was also noted that while the Veteran maintains gainful employment with the same employer for the past 30 years, he uses his vacation time as sick-days when he cannot handle interacting with others.  The VA examiner opined that the Veteran's PTSD disability causes him decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms irritability, but with generally satisfactory functioning. 

Subsequent VA treatment records show that the Veteran continued to seek mental health treatment.  These treatment records show that the Veteran reported increased stress at work.  He continued to receive an assigned GAF scaled score between 45 and 50 throughout this period. 

Here, the Veteran seeks a higher disability rating for his PTSD.  He asserts that his disability is manifested by symptomatology that is more severe than associated with a 30 percent disability rating under Diagnostic Code 9411.  

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal, therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 50 percent over the entire appeal period, despite the fact that at times during the appeal period, the symptoms may not have always met the criteria for the 50 percent rating.  
The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood and affect, decreased motivation, impaired concentration, irritability, poor anger management, sleeping impairment, nightmares, panics attacks, occasional hallucinations, obsessive rituals, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130. 

The Board has reviewed the objective findings reported by medical professionals since the Veteran first sought mental health treatment in 2005.  At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher ratings.  Specifically, the evidence does not show that the Veteran has speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, as associated with a 70 percent rating.  Nor does the evidence demonstrate that the Veteran gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the Veteran has reported having a past history of a suicide attempt in the 1980s, but he denied any current suicidal thoughts.  While the November 2009 VA examiner found that the Veteran had obsessive rituals which interfere with routine activities, such that in order to satisfy his need to be on-time, he arrives several hours early, it does not appear to affect his general ability to function satisfactorily.  Also, while the Veteran reported experiencing occasional auditory and visual hallucinations, he has not described or been noted to have persistent hallucinations.  The fact that he may have shown one or two symptoms listed among the criteria for one of the higher ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings.  

Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his three failed marriage, limited contact with his children, and his recent conflicts with his supervisor at work.  A review of the record also demonstrates that the Veteran receives support from his religious faith support system, he has support from his current wife, and he maintains friendship with five friends.  The Board does not discount the fact that it is the understanding character of his wife and friends that facilitates his ability to successfully maintain those particular relationships. 

With respect to the Veteran's employment history, the Board notes that the Veteran has been employed at the same company as a heavy equipment operator for over 30 years.  Despite his reports that he experiences difficulty working with his supervisor and co-workers, the Veteran has maintained his employment position.  This clearly demonstrates that he has difficulty at maintaining his current employment, but not that he is unable to maintain his employment as required by the next higher rating.  See 38 C.F.R. § 4.130. 

In addition, the Board has considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 45 and 65.  Such scores are indicative of no more than serious to moderate symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating.  

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  Moreover, the Veteran's disability due to his PTSD symptomatology has been evaluated as resulting in significant impairment by all three of the medical professional whom performed a full clinical evaluation.  The Board places greatest probative weight on the lay and medical evidence that showed the Veteran's ability to satisfactorily deal with difficulties at work and maintain his long term employment in a heavy equipment occupation.  Accordingly, an increased disability rating of 50 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board finds that the 50 percent disability rating, and no higher, for this entire period adequately addresses occupational impairment due to PTSD during this time.  

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 50 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim of entitlement to a TDIU.  Rather, throughout the entire period under appeal, the Veteran has consistently reported that he is currently employed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  





ORDER

An initial 50 percent disability rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


